19-13895-jlg          Doc 243         Filed 05/12/20 Entered 05/12/20 12:57:22               Main Document
                                                   Pg 1 of 2



Michael T. Sullivan
Sullivan & Worcester LLP
1633 Broadway
New York, New York 10019
(212) 660-3000
msullivan@sullivanlaw.com
Attorneys for Zeichner Ellman & Krause LLP

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
-                                                                :
In re                                                            :   Case No. 19-13895-jlg
                                                                 :
Orly Genger,                                                     :   Chapter 7
                                                                 :
          Debtor.                                                :   STIPULATION AND [PROPOSED]
                                                                 :   ORDER EXTENDING TIME TO
                                                                 :   RESPOND TO DEPOSITION
                                                                 :   SUBPOENA
- - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - x

          WHEREAS, Sagi Genger (“Sagi”) served a “Subpoena to Testify at a Deposition in a

Bankruptcy Case (or Adversary Proceeding),” dated March 2, 2020 (the “Subpoena”) on

Zeichner Ellman & Krause LLP (“ZEK”);

          WHEREAS, with Order of March 26, 2020, the Court extended the time for ZEK to

respond to the Subpoena to May 16, 2020;

          WHEREAS, at the status conference of May 5, 2020, the Court set another status

conference for May 22, 2020 and directed that all litigation be stayed until such conference; and

          WHEREAS, ZEK requested and Sagi agreed to extend the time for ZEK to respond to the

Subpoena until a week after the May 22, 2020 status conference;

          IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel

as follows:

               1. The time for ZEK to respond to the Subpoena is extended to May 29, 2020;
19-13895-jlg    Doc 243       Filed 05/12/20 Entered 05/12/20 12:57:22            Main Document
                                           Pg 2 of 2



          2. Each of Sagi and ZEK reserves and does not waive any claim or defense relating

               to the Subpoena; and

          3. This stipulation may be executed in counterparts and with facsimile or electronic

               signature which shall have the same binding effect on the parties hereto as an

               original signature.

Dated: New York, New York                          Dated:    New York, New York
       May 12, 2020                                          May 12, 2020

EMMET, MARVIN & MARTIN, LLP                        SULLIVAN & WORCESTER LLP

By: /s/John Dellaportas                            By: /s/ Michael T. Sullivan
     John Dellaportas, Esq.                           Michael T. Sullivan, Esq.
     Thomas A. Pitta, Esq.
                                                   1633 Broadway, 32nd Floor
120 Broadway, 32nd Floor                           New York, New York 10019
New York, New York 10271                           (212) 660-3000
(212) 238-3092                                     msullivan@sullivanlaw.com
jdellaportas@emmetmarvin.com

Attorneys for Sagi Genger                          Attorneys for Zeichner Ellman & Krause LLP



So ordered:


_________________________




                                               2
